Citation Nr: 1047479	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-27 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Northern California
Health Care System (NCHCS)



THE ISSUE

Entitlement to payment or reimbursement for private medical 
services provided to the Veteran in association with his 
treatment at Sutter General Hospital in Sacramento, California on 
January 12, 2009. 



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1966 to September 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 2009 
decision of the VANCHCS (the Agency of Original Jurisdiction 
(AOJ)).  


FINDINGS OF FACT

The Veteran does not have any service-connected disabilities, is 
not entitled to reimbursement under 38 U.S.C.A. § 1728, and the 
record does not show that he received medical services from the 
VA health care system within the 24-month period preceding the 
January 12, 2009, emergency treatment.  


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses are not met for 
treatment the Veteran received at Sutter General Hospital on 
January 12, 2009.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 17.52, 17.120, 17.1000-17.1002, 
17.1004 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant of any information, and any 
medical or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA and its implementing regulations do not apply to claims 
for benefits governed by 38 C.F.R. Part 17 (the regulations for 
pertaining to reimbursement of medical expenses).  See 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001).  Nonetheless, a June 2009 
letter advised the Veteran of VA's duty to assist.  This letter 
and the June 2009 statement of the case (SOC) provided the 
Veteran with notice of the statutes and regulations that apply in 
this matter.

Legislation signed by the President in October 2008, and 
designated as the Veterans' Mental Health and Other Care 
Improvements Act of 2008, provides for amendments to 38 U.S.C.A. 
§§ 1725 and 1728 (pertaining to reimbursement of medical 
expenses).  The changes made do not include any critical to the 
circumstances of the instant case.

B.	Factual Background

Private treatment records from the Sacramento Fire Department and 
Sutter General Hospital show that on January 12, 2009, the 
Veteran sustained a traumatic right knee injury when he fell 
approximately four feet from a ladder and landed on his back.  
Paramedics transported him to Sutter General Hospital (the 
nearest medical facility) where he underwent evaluation and 
received medical treatment; he was discharged from that facility 
later that day.

The initial claims for payment of reimbursement filed by Sutter 
General Hospital and the paramedics/healthcare providers who 
rendered treatment either en route to or at Sutter General 
Hospital were filed in February 2009.

In its February 2009 decision, the VANCHCS determined that it 
could not pay or reimburse the Veteran for the Sutter General 
Hospital treatment received as he did not have any service-
connected disabilities and the record did not show he had 
received VA medical care within 24 months preceding the January 
12, 2009, emergency treatment.

In the Veteran's April 2009 notice of disagreement, he explained 
that after his injury, he was unable to move.  Paramedics were 
called and when they arrived, he asked to be transported to the 
VA Hospital in Mather, California.  He was advised, however, that 
they had to transport him to the nearest medical facility, Sutter 
General Hospital in Sacramento, California.  He was discharged 
from Sutter General Hospital on the same day, and the next day 
(January 13, 2009), his family transported him to the VA Hospital 
in Mather, California for continued treatment.

In a June 2009 letter and June 2009 SOC, the VANCHCS indicated 
that the Veteran was not entitled to payment or reimbursement of 
the cost of unauthorized medical expenses because he had home 
insurance, and VA did not co-pay third parties with other 
insurance.

In the Veteran's July 2009 VA Form 9 (substantive appeal), he 
stated that he did not have any other insurance which would 
provide coverage for the type of injury he sustained or the 
medical treatment he received.  He then reiterated the 
explanation he had previously provided in his April 2009 NOD as 
to why he sought treatment from Sutter General Hospital (rather 
than from a VA facility) after his January 12, 2009, injury.

In a statement received in June 2009 the Veteran's son, J.R.A., 
Jr., stated, "[My father] was transported to Sutter General 
Hospital by the Sacramento Fire Department Paramedics after 
breaking his leg.  Both my Dad and I asked that he be taken to VA 
Mather Hospital as that is his insurance.  They also took the 
information from his VA card.  We were told that he was to be 
taken to the nearest hospital which was Sutter General."

C.	Legal Criteria and Analysis

Initially, the Board notes that there is no evidence that the 
services the Veteran received at Sutter General Hospital were 
pre-authorized for payment or reimbursement purposes, nor does he 
allege that payment or reimbursement was authorized.  Generally, 
in order to be entitled to payment or reimbursement of private 
medical expenses not previously authorized, a claimant must 
satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 
38 U.S.C.A. § 1725 and the implementing regulations.  Because it 
is reasonably shown that the Veteran does not have any service-
connected disabilities (notably, he has not alleged any service-
connected disabilities) and it is not shown nor alleged that he 
is a participant in a vocational rehabilitation program under 38 
U.S.C. Chapter 31, he is not eligible for benefits under 
38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 
17.47(i).  

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA facilities 
under 38 U.S.C.A. § 1725 and the implementing regulations (38 
C.F.R. §§ 17.1000-1008), the Veteran must satisfy all of the 
following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand would 
not have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence establishing 
that a veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only until 
the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) (not applicable here).

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 
§ 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Although the June 2009 correspondences from VANCHCS indicate that 
the Veteran had coverage under a health-plan contract that might 
have covered at least part of the cost of his treatment from 
Sutter General Hospital, he clarified in his July 2009 
substantive appeal that he does not have any such coverage.  The 
July 2009 statement from the Veteran's son also indicates that 
the Veteran is enrolled in the VA health care system and does not 
have any outside medical coverage.  However, even though the 
Veteran may be enrolled in the VA health care system, the record 
does not show that he received medical services from the VA 
health care system within the 24-month period preceding the 
January 12, 2009 emergency treatment.  Notably, the Veteran has 
not alleged that he received medical services from the VA health 
care system during that time period.  Since he does not meet one 
of the criteria for entitlement to payment or reimbursement under 
38 U.S.C.A. § 1725 (specifically, 38 C.F.R. § 17.1002(e) which 
requires enrollment in the VA health care system and receipt of 
medical services under the authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of the 
emergency treatment for which payment or reimbursement is 
requested), and all criteria under 38 C.F.R. § 17.1002 must be 
met to warrant payment or reimbursement, it is not necessary to 
analyze whether further requirements under 38 U.S.C.A. § 1725 are 
met.

In summary, the facts in this case are not in dispute.  The 
Veteran has submitted ample evidence that a VA or other Federal 
facility was not feasibly available at the time of his January 
12, 2009 injury and that an attempt to use a VA or Federal 
facility beforehand would not have been considered reasonable by 
a prudent layperson.  Furthermore, there is no reason to dispute 
that he does not have medical coverage other than from VA.  
However, applying the governing (38 C.F.R. § 17.1002) regulatory 
criteria to the undisputed facts, the Board finds that they do 
not permit the grant of the benefit sought.  The Veteran had not 
received VA medical services in 24-month period prior to the 
January 12, 2009, emergency treatment, and therefore did not meet 
the 38 C.F.R. § 17.1002(e) requirement.  Accordingly, his claim 
for payment or reimbursement of private medical services he 
received at Sutter General Hospital on January 12, 2009, lacks 
legal merit, and must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment or reimbursement for the private medical 
services the Veteran received at Sutter General Hospital on 
January 12, 2009, is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


